Exhibit 10.1

EXECUTION VERSION

CONSENT, WAIVER AND AMENDMENT NO. 12 TO CREDIT AGREEMENT

This CONSENT, WAIVER AND AMENDMENT NO. 12 TO CREDIT AGREEMENT (this
“Amendment”), dated as of December [    ], 2015, among USMD HOLDINGS, INC., a
Delaware corporation “Holdings”), UROLOGY ASSOCIATES OF NORTH TEXAS, P.L.L.C.,
Texas professional limited liability company, USMD INC., a Texas corporation,
IMPEL MANAGEMENT SERVICES, L.L.C., a Texas limited liability company, IMPEL
CONSULTING EXPERTS, L.L.C., a Texas limited liability company, MAT-RX
DEVELOPMENT, L.L.C., a Texas limited liability company, USMD OF ARLINGTON GP,
L.L.C., a Texas limited liability company, US LITHOTRIPSY, L.P., a Texas limited
partnership (“US Lithotripsy”), USMD CANCER TREATMENT CENTERS, L.L.C., a Texas
limited liability company, USMD CANCER TREATMENT CENTERS GP, L.L.C., Texas
limited liability company, USMD PPM, LLC, a Texas limited liability company,
USMD DIAGNOSTIC SERVICES, LLC, a Texas limited liability company, MAT-RX FORT
WORTH GP, L.L.C., a Texas limited liability company, USMD ADMINISTRATIVE
SERVICES, L.L.C., Texas limited liability company, USGP, LLC, a Texas limited
liability company (“USGP”), LITHO GP, LLC, a Texas limited liability company
(“Litho GP”), METRO I STONE MANAGEMENT, LTD., a Texas limited partnership
(“Metro I”), USMD AFFILIATED SERVICES, a Texas not for profit corporation,
MEDICAL CLINIC OF NORTH TEXAS PLLC, a Texas professional limited liability
company, and USMD CTC (MO), LLC, a Missouri limited liability company
(individually a “Borrower” and collectively, the “Borrowers”), the undersigned
Lenders (as defined below), and SOUTHWEST BANK, a Texas state bank, as
administrative agent for the Lenders (the “Administrative Agent”).

PRELIMINARY STATEMENTS:

(1) The Borrowers, the lenders party thereto (the “Lenders”), and the
Administrative Agent are parties to that certain Credit Agreement dated as of
August 31, 2012, as amended by that certain Amendment No. 1 to Credit Agreement
dated as of February 28, 2013, as further amended by that certain Amendment
No. 2 to Credit Agreement dated as of September 13, 2013, as further amended by
that certain Amendment No. 3 to Credit Agreement dated as of February 25, 2014,
as further amended by that certain Waiver and Amendment No. 4 to Credit
Agreement dated as of April 14, 2014, as further amended by that certain
Amendment No. 5 to Credit Agreement dated as of September 23, 2014, as further
amended by that certain Amendment No. 6 to Credit Agreement and Amendment No. 1
to Guarantee and Collateral Agreement, dated as of December 22, 2014, as further
amended by that certain Amendment No. 7 to Credit Agreement, dated as of
March 13, 2015, as further amended by that certain Amendment No. 8 to Credit
Agreement dated as of April 29, 2015, as further amended by that certain
Amendment No. 9 to Credit Agreement and Amendment No. 2 to Guarantee and
Collateral Agreement dated as of August 11, 2015, as further amended by that
certain Amendment No. 10 to Credit Agreement, dated as of September 18, 2015, as
amended by that certain Amendment No. 11 to Credit Agreement, dated as of
November 13, 2015 (as so amended, the “Credit Agreement”).

(2) USMD Inc., USGP, US Lithotripsy. and United Medical Systems (DE), Inc. (the
“Purchaser”) have entered into a Securities Purchase Agreement, dated as of
December [    ], 2015 (the “Securities Purchase Agreement”), pursuant to which
USMD Inc. has agreed to sell to the Purchaser, and the Purchaser has agreed to
purchase from USMD Inc., the Purchased Securities (as defined in the Securities
Purchase Agreement) (the “Sale”).



--------------------------------------------------------------------------------

(3) The Borrowers have requested that the Lenders and the Administrative Agent
consent to the Sale and that the Credit Agreement be amended in the manner
provided for in this Amendment.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, hereby
agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as therein defined.

SECTION 2. Consent.

(a) Notwithstanding Sections 6.05 and 7.01(l) of the Credit Agreement, the
Lender and the Administrative Agent hereby consent to (i) the Sale, (ii) the
transfer by Metro I of its 27.694% limited partnership interest in Dallas Stone
Management, L.P., a Texas limited partnership, to US Lithotripsy in accordance
with Section 4.4(e) of the Securities Purchase Agreement, and (iii) the transfer
by US Lithotripsy of its 60% limited partnership interest in Metro I to USMD
Inc.

(b) Notwithstanding Section 6.09(a) of the Credit Agreement and Section 2 of the
Subordination Agreement, the Lender and the Administrative Agent hereby consent
to the payment in full of the Subordinated Debt owed to John House and Paul
Thompson with Net Cash Proceeds from the Sale.

SECTION 3. Release of USGP, Litho GP, US Lithotripsy and Metro I.

(a) Effective as of the Effective Time (as defined in the Securities Purchase
Agreement), the Lender and the Administrative Agent hereby (i) release USGP,
Litho GP, US Lithotripsy and Metro I (collectively, the “Released Borrowers”)
from all of their respective obligations under the Loan Documents, except for
their obligations under this Amendment, (ii) release all Liens granted pursuant
to the Loan Documents on the assets of the Released Borrowers, and (iii) release
all Liens granted pursuant to the Loan Documents on the Equity Interests of the
Released Borrowers.

(b) Effective as of the Effective Time, each of the Released Borrowers will no
longer be a Borrower under the Credit Agreement or a guarantor or a grantor
under the Guarantee and Collateral Agreement.

(c) Effective as of the Effective Time, the Released Parties and their designees
are authorized to file the UCC financing statement amendments attached hereto as
Annex B.

(d) After the occurrence of the Effective Time, the Administrative Agent agrees,
at the expense of the Released Borrowers, to execute and deliver to the Released
Borrowers, from time to time, such further releases, Uniform Commercial Code
termination statements, and other documents as may be reasonably requested by
the Released Borrowers to carry out the provisions and purposes of Sections 3(a)
and 3(b) of this Amendment.

 

2



--------------------------------------------------------------------------------

SECTION 4. Waiver. The Lender and the Administrative Agent agree to waive any
mandatory prepayment of the Tranche A Term Loans required pursuant to
Section 2.09(b) of the Credit Agreement solely as a result of the Sale.

SECTION 5. Amendment to Credit Agreement. The Credit Agreement is hereby amended
as follows:

(a) Paragraph (b) of the definition of “Change of Control” contained in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(b) during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Holdings cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, or (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or”

(b) Section 6.02(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(c) Guarantee Obligations incurred by the Borrowers (i) in respect of any
Indebtedness of any of the Borrowers otherwise permitted by this Section 6.02,
(ii) with respect to the CTC Entities, in an aggregate amount, for all such
entities, not to exceed at any time outstanding $2,000,000 in excess of the
amounts then owing under the guarantee of existing Indebtedness by CTC Entities
identified on Schedule 6.02(d) to the Credit Agreement (provided that, for
purposes of the calculations under this Section 6.02(c), the amounts used as the
amounts then owing under the guarantee of existing Indebtedness by CTC Entities
identified on Schedule 6.02(d), shall reduce as such guaranteed Indebtedness is
paid or reduced [and not thereafter increase after such reduction] and shall in
no event exceed $1,086,715), and (iii) with respect to the Hospital Entities, in
an aggregate amount, for all such entities, not to exceed at any time
outstanding $3,000,000 in excess of the amounts then owing under the guarantees
of existing Indebtedness by Hospital Entities identified on Schedule 6.02(d) to
the Credit Agreement (provided that, for purposes of the calculations under this
Section 6.02(c), the amounts used as the amounts then owing under the guarantees
of existing Indebtedness by Hospital Entities identified on Schedule 6.02(d),
shall reduce as such guaranteed Indebtedness is paid or reduced [and not
thereafter increase after such reduction] and shall in no event exceed the
portion of the Indebtedness guaranteed by Hospital Entities under Schedule
6.02(d), paragraphs 1 and 2);”.

 

3



--------------------------------------------------------------------------------

(c) Exhibit B (Form of Compliance Certificate) of the Credit Agreement is hereby
amended and restated in its entirety in the form of Annex C hereto.

(d) Schedule 6.08(g) of the Credit Agreement is hereby amended and restated in
its entirety in the form of Annex D hereto.

SECTION 6. Conditions to Effectiveness. This Amendment shall become effective
when the Administrative Agent shall have received counterparts of this Amendment
duly executed by all of the Borrowers. Notwithstanding the effectiveness of this
Amendment, (i) Sections 2(a) and 3 hereof shall only become effective when the
conditions precedent set forth in paragraphs (a), (b) and (c) below have been
satisfied and (ii) Sections 2(b), 4 and 5 hereof shall only become effective
when all of the following conditions precedent have been satisfied:

(a) Officers’ Certificate. The Administrative Agent shall have received a
certificate of the Borrower Representative, on behalf of each Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, certifying
(i) that resolutions of the board of directors, board of managers or other
appropriate governing body of each Borrower, previously certified and delivered
to the Administrative Agent, authorize the execution, delivery and performance
by such Borrower of this Amendment and each of the other documents required to
be executed by such Borrower hereunder and such resolutions are in full force
and effect and have not been amended or modified, (ii) the officers of each
Borrower (A) who are authorized to sign this Amendment and the other documents
required hereby and to which such Borrower is a party and (B) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Amendment, the Credit Agreement and
the other Loan Documents, (iii) specimen signatures of such authorized officers,
and (iv) that the Organizational Documents of each Borrower most recently
certified and delivered to the Administrative Agent, are in full force effect
and have not been amended or modified. The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower Representative.

(b) Securities Purchase Agreement and Related Documents. The Administrative
Agent shall have received a correct and complete copy of the fully executed
Securities Purchase Agreement (including all exhibits, schedules and amendments
thereto) and correct and complete copies of the Indemnity Escrow Agreement (as
defined in the Securities Purchase Agreement) and all other documents executed
and delivered pursuant to the Securities Purchase Agreement, certified by the
Borrower Representative.

(c) Fees and Expenses. The Administrative Agent shall have received evidence
that the Borrowers shall have paid to the Administrative Agent all out-of-pocket
fees and expenses of the Administrative Agent incurred in connection with this
Amendment and the transactions contemplated hereby (including, to the extent
invoiced, the out-of-pocket fees, disbursements and charges of counsel to the
Administrative Agent).

(d) Other Documents. The Administrative Agent shall have received such other
certificates, documents and agreements as the Administrative Agent may
reasonably request.

 

4



--------------------------------------------------------------------------------

SECTION 7. Representations and Warranties of the Borrowers. To induce the
Administrative Agent and the Lenders to enter into this Amendment, each of the
Borrowers hereby represents and warrants to the Administrative Agent and all of
the Lenders as of the date hereof that:

(a) Existence; etc. Each Borrower is duly organized, validly existing and in
good standing under the laws of the jurisdiction indicated in the preamble of
this Amendment.

(b) No Legal Bar. Each Borrower has the power, authority, and legal right to
execute, deliver and perform its obligations under this Amendment and each other
document or instrument required to be executed and delivered by it hereunder.
The execution, delivery and performance by each Borrower of this Amendment and
each other document or instrument required to be executed and delivered by such
Borrower hereunder have been duly authorized by all necessary organizational
action and do not and will not (i) contravene or violate any of the
Organizational Documents of such Borrower, (ii) violate any Requirement of Law,
(iii) violate any Contractual Obligation binding on or affecting such Borrower
or any of its assets, (iv) violate any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Borrower or its
property is subject or (v) result in, or require, the creation or imposition of
any mortgage, deed of trust, pledge, Lien, security interest or other charge,
encumbrance or preferential arrangement of any nature (other than pursuant to
the Security Documents) upon or with respect to any of the properties now owned
or hereafter acquired by such Borrower.

(c) Approvals. No consent or authorization of, approval by, notice to, filing
with or other act by or in respect of, any Governmental Authority or any other
Person is required in connection with the execution, delivery and performance of
this Amendment by any of the Borrowers.

(d) Enforceable Obligations. This Amendment has been duly executed and delivered
by each Borrower. This Amendment constitutes a legal, valid and binding
obligation of each Borrower enforceable against each Borrower in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles.

(e) Security Documents. Except as provided in Section 3(a) above, the Security
Documents constitute valid and perfected security interests and liens in and to
the Collateral covered thereby with the priority required thereunder and secure
the payment and performance of the Secured Obligations, and all action required
to perfect fully such security interests and liens has been taken and completed,
and the execution, delivery and performance of this Amendment do not adversely
affect any such security interests and liens or the perfection or priority
thereof.

(f) No Default. No Default or Event of Default has occurred and is continuing.

(g) Representations and Warranties. The representations and warranties made by
each of the Borrowers in the Credit Agreement and the other Loan Documents are
true and

 

5



--------------------------------------------------------------------------------

correct in all material respects on and as of the date hereof (except to the
extent such representations and warranties relate, by their terms, to a specific
earlier date, in which case they shall be true and correct on and as of such
earlier date).

(h) Guarantee Obligations in Respect of Released Borrowers and Lithotripsy
Entities. Annex C hereto contains a correct and complete list of all Guarantee
Obligations of the Borrowers (other than the Released Borrowers) with respect to
Indebtedness (other than the Secured Obligations), leases and other obligations
of the Released Borrowers.

SECTION 8. RELEASE; COVENANT NOT TO SUE; ACKNOWLEDGMENT. (a) EACH BORROWER
(COLLECTIVELY, THE “RELEASING PARTIES”) HEREBY ABSOLUTELY AND UNCONDITIONALLY
RELEASES AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT AND EACH LENDER, AND
ANY AND ALL RELATED PARTIES OF ANY OF THE ADMINISTRATIVE AGENT AND EACH LENDER
(EACH A “RELEASED PARTY”), FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION
OF ANY KIND, NATURE OR DESCRIPTION RELATING TO OR ARISING OUT OF OR IN
CONNECTION WITH OR AS A RESULT OF ANY OF THE OBLIGATIONS, THE CREDIT AGREEMENT,
THIS AMENDMENT, OR ANY OF THE OTHER LOAN DOCUMENTS, WHETHER ARISING IN LAW OR
EQUITY OR UPON CONTRACT OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE,
WHICH EACH RELEASING PARTY HAS HAD, NOW HAS OR HAS MADE CLAIM TO HAVE AGAINST
ANY RELEASED PARTY FOR OR BY REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR THING
WHATSOEVER ARISING FROM THE BEGINNING OF TIME TO AND INCLUDING THE DATE OF THIS
AMENDMENT, WHETHER SUCH CLAIMS, DEMANDS AND CAUSES OF ACTION ARE MATURED OR
UNMATURED OR KNOWN OR UNKNOWN. IT IS THE INTENTION OF EACH RELEASING PARTY IN
PROVIDING THIS RELEASE THAT THE SAME SHALL BE EFFECTIVE AS A BAR TO EACH AND
EVERY CLAIM, DEMAND AND CAUSE OF ACTION SPECIFIED. EACH RELEASING PARTY
ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM OR IN ADDITION
TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO SUCH CLAIMS, DEMANDS,
OR CAUSES OF ACTION AND AGREE THAT THIS INSTRUMENT SHALL BE AND REMAIN EFFECTIVE
IN ALL RESPECTS NOTWITHSTANDING ANY SUCH DIFFERENCES OR ADDITIONAL FACTS. EACH
RELEASING PARTY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE RELEASE SET FORTH
ABOVE MAY BE PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE USED AS A BASIS
FOR AN INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY BE
INSTITUTED, PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF SUCH RELEASE.

(b) EACH RELEASING PARTY, ON BEHALF OF ITSELF AND ITS SUCCESSORS, ASSIGNS, AND
OTHER LEGAL REPRESENTATIVES, HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY,
COVENANTS AND AGREES WITH AND IN FAVOR OF EACH RELEASED PARTY THAT IT WILL NOT
SUE (AT LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASED
PARTY ON THE BASIS OF ANY CLAIM, DEMAND OR CAUSE OF ACTION RELEASED, REMISED AND
DISCHARGED BY SUCH RELEASING PARTY PURSUANT

 

6



--------------------------------------------------------------------------------

TO THE ABOVE RELEASE. IF ANY RELEASING PARTY OR ANY OF ITS SUCCESSORS, ASSIGNS
OR OTHER LEGAL REPRESENTATIVES VIOLATES THE FOREGOING COVENANT, SUCH RELEASING
PARTY, FOR ITSELF AND ITS SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES, AGREES
TO PAY, IN ADDITION TO SUCH OTHER DAMAGES AS ANY RELEASED PARTY MAY SUSTAIN AS A
RESULT OF SUCH VIOLATION, ALL ATTORNEYS’ FEES AND COSTS INCURRED BY SUCH
RELEASED PARTY AS A RESULT OF SUCH VIOLATION.

(c) EACH RELEASING PARTY REPRESENTS AND WARRANTS THAT THERE ARE NO LIABILITIES,
CLAIMS, SUITS, DEBTS, LIENS, LOSSES, CAUSES OF ACTION, DEMANDS, RIGHTS, DAMAGES
OR COSTS, OR EXPENSES OF ANY KIND, CHARACTER OR NATURE WHATSOEVER, KNOWN OR
UNKNOWN, FIXED OR CONTINGENT, WHICH SUCH RELEASING PARTY MAY HAVE OR CLAIM TO
HAVE AGAINST ANY RELEASED PARTY ARISING UNDER, IN CONNECTION WITH, AND/OR WITH
RESPECT TO THE OBLIGATIONS, THE CREDIT AGREEMENT, THIS AMENDMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, AND EACH RELEASING PARTY FURTHER ACKNOWLEDGES THAT, AS OF
THE DATE HEREOF, IT DOES NOT HAVE ANY COUNTERCLAIM, SET-OFF, OR DEFENSE AGAINST
ANY OF THE RELEASED PARTIES, EACH OF WHICH SUCH RELEASING PARTY HEREBY EXPRESSLY
WAIVES.

SECTION 9. Reference to and Effect on the Loan Documents. (a) Upon the
effectiveness of this Amendment, on and after the date hereof each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended, modified or provided above, the Credit
Agreement, and all other Loan Documents, are and shall continue to be in full
force and effect in accordance with their respective terms and are hereby in all
respects ratified and confirmed by each Borrower (other than the Released
Borrowers), and each Borrower (other than the Released Borrowers) shall remain
fully liable for the payment and performance of all of the Secured Obligations.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(d) This Amendment is a Loan Document in all respects and for all purposes.

SECTION 10. Further Assurances. Each Borrower agrees that it will, at such
Borrower’s expense and upon the request of the Administrative Agent, duly
execute and deliver, or cause to be duly executed and delivered, to the
Administrative Agent such further documents and do and cause to be done such
further acts as may be necessary or proper in the opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this
Amendment and each of the other Loan Documents.

 

7



--------------------------------------------------------------------------------

SECTION 11. Costs and Expenses. The Borrowers jointly and severally agree to pay
or reimburse the Administrative Agent on demand for all of its out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.

SECTION 12. Binding Agreement; Assignment. This Amendment shall be binding on
the parties hereto and their respective successors and assigns; provided,
however, that none of the Borrowers may assign or delegate any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender.

SECTION 13. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 14. Acknowledgment. Each Borrower hereby acknowledges that it has been
advised by counsel in the negotiation, preparation, execution and delivery of
this Amendment.

SECTION 15. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Texas.

SECTION 16. Time of the Essence. Time is of the essence of this Amendment and
the other Loan Documents.

SECTION 17. Survival. All representations and warranties made in this Amendment
or any other Loan Document shall survive the execution and delivery of this
Amendment, and no investigation by the Administrative Agent or the Lenders or
any closing will affect such representations and warranties or the right of the
Administrative Agent or the Lenders to rely upon them.

SECTION 18. Headings. The section headings hereof are inserted for convenience
of reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

SECTION 19. ENTIRE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS COLLECTIVELY REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NOT UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their proper and duly authorized officers as of the date first
above written.

 

ADMINISTRATIVE AGENT:

SOUTHWEST BANK,

a Texas state bank, as Administrative Agent

By:  

/s/ Josh Burleson

Name:   Josh Burleson Title:   Senior Vice President

 

Signature Page

Consent, Waiver and Amendment No. 12 to Credit Agreement



--------------------------------------------------------------------------------

LENDER:

SOUTHWEST BANK,

a Texas state bank, as the sole Lender

By:  

/s/ Josh Burleson

Name:   Josh Burleson Title:   Senior Vice President

 

Signature Page

Consent, Waiver and Amendment No. 12 to Credit Agreement



--------------------------------------------------------------------------------

BORROWERS: USMD HOLDINGS, INC. By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer IMPEL MANAGEMENT
SERVICES, L.L.C. By:   USMD Holdings, Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer IMPEL CONSULTING
EXPERTS, L.L.C. By:   Impel Management Services, L.L.C., its sole member By:  
USMD Holdings, Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

 

Signature Page

Consent, Waiver and Amendment No. 12 to Credit Agreement



--------------------------------------------------------------------------------

USMD INC. By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer MAT-RX DEVELOPMENT,
L.L.C. By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer MAT-RX FORT WORTH GP,
L.L.C. By:   MAT-RX DEVELOPMENT, L.L.C., its sole member By:   USMD Inc., its
sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

 

Signature Page

Consent, Waiver and Amendment No. 12 to Credit Agreement



--------------------------------------------------------------------------------

USMD OF ARLINGTON GP, L.L.C. By:   MAT-RX DEVELOPMENT, L.L.C., its sole member
By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer USGP, LLC By:   USMD
Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer US LITHOTRIPSY, L.P.
By:   USGP, LLC, its general partner By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

 

Signature Page

Consent, Waiver and Amendment No. 12 to Credit Agreement



--------------------------------------------------------------------------------

LITHO GP, LLC By:   US Lithotripsy, L.P., its sole member By:   USGP, LLC, its
general partner By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer METRO I STONE
MANAGEMENT, LTD. By:   Litho GP, LLC, its general partner By:   US Lithotripsy,
L.P., its sole member By:   USGP, LLC, its general partner By:   USMD Inc., its
sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer USMD ADMINISTRATIVE
SERVICES, L.L.C. By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

 

Signature Page

Consent, Waiver and Amendment No. 12 to Credit Agreement



--------------------------------------------------------------------------------

USMD DIAGNOSTIC SERVICES, LLC By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer USMD PPM, LLC By:  
USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer USMD CANCER TREATMENT
CENTERS, L.L.C. By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

 

Signature Page

Consent, Waiver and Amendment No. 12 to Credit Agreement



--------------------------------------------------------------------------------

USMD CANCER TREATMENT CENTERS GP, L.L.C. By:   USMD Cancer Treatment Centers,
L.L.C., its sole member By:   USMD Inc., its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer USMD AFFILIATED
SERVICES By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer MEDICAL CLINIC OF NORTH
TEXAS PLLC By:   USMD Affiliated Services, its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

 

Signature Page

Consent, Waiver and Amendment No. 12 to Credit Agreement



--------------------------------------------------------------------------------

UROLOGY ASSOCIATES OF NORTH TEXAS, P.L.L.C. By:   USMD Affiliated Services, its
sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

USMD CTC (MO), LLC,

a Missouri limited liability company

By:   USMD Cancer Treatment Centers, L.L.C., its sole member By:   USMD Inc.,
its sole member By:  

/s/ Michael Dooley

Name:   Michael Dooley Title:   Chief Accounting Officer

 

Signature Page

Consent, Waiver and Amendment No. 12 to Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

FORM OF COMPLIANCE CERTIFICATE

 

To: Southwest Bank,

as Administrative Agent,

and the Lenders Parties to the

Credit Agreement Referred to Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of August 31, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among USMD
Holdings, Inc., a Delaware corporation, the other Borrowers party thereto, the
Lenders party thereto and Southwest Bank, as Administrative Agent for the
Lenders. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

The undersigned hereby certifies, on its behalf and on behalf of the Borrowers,
that:

1. I am the duly elected                      of the Borrower Representative.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made, or have caused to be made under my supervision, a
detailed review of the transactions and condition of each Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 that are delivered on the date hereof pursuant to Section 5.01 of
the Credit Agreement (the “Financial Statements”). [Except as set forth below],
[s]uch review did not disclose, and I have no knowledge of (i) the existence of
any condition or event that constitutes a Default or Event of Default during or
at the end of the accounting period covered by the Financial Statements or as of
the date of this Certificate or (ii) any change in GAAP or in the application
thereof that has occurred since the date of the audited financial statements
referred to in Section 4.01(b) of the Credit Agreement. To the best of my
knowledge, each Borrower during the period covered by the Financial Statements
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in the Credit Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it.

5. Attached hereto as Attachment 2 are the financial data and computations
showing (in reasonable detail) compliance by the Borrowers with the covenants
set forth in Sections 6.01, 6.02(c), 6.02(e), 6.02(f), 6.02(h), 6.02(i),
6.02(j), 6.05(e), 6.06(b), 6.06(c)(i), 6.08(h), and 6.08(j) of the Credit
Agreement, all of which financial data and computations are true, complete and
correct.

6. Attached hereto as Attachment 3 is (i) a description of any change in the
jurisdiction of organization or the name of any Borrower, (ii) a list of all
Intellectual Property acquired by any Borrower, (iii) a list of all real
property (including material leasehold interests) acquired by any



--------------------------------------------------------------------------------

Borrower, and (iv) a description of each Person that has become a Wholly Owned
Subsidiary of Holdings, in each case since the most recent Compliance
Certificate was delivered (or in the case of the first Compliance Certificate so
delivered, since the Closing Date).

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action that the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Attachment 2 and the Financial Statements delivered with this Certificate in
support hereof, are made and delivered this      day of             , 201  .

 

USMD HOLDINGS, INC., as Borrower Representative By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

Financial Statements



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

For the Calendar Month/Fiscal Year ended             ,          (“Statement
Date”)

Compliance with

Provisions of Section 6.01(a) of the Credit Agreement1

 

I. Minimum Fixed Charge Coverage Ratio.

 

A.   EBITDA:         Net Income for the twelve-month period ending on the
Statement Date (the “Subject Period”)    $[                    ]      Plus   
(without duplication and to the extent reflected as a charge in the statement of
such Net Income for the Subject Period):            Tax expense   
$[                    ]         Interest Expense, amortization or write-off of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans)   
$[                    ]         Depreciation and amortization expense   
$[                    ]         Amortization of intangibles (including, but not
limited to, goodwill)    $[                    ]         Any extraordinary,
unusual or non-recurring non-cash expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of such Net Income for
such period, non-cash losses on sales of assets outside of the ordinary course
of business)    $[                    ]         Any other non-cash charges   
$[                    ]         Retention that has accrued and not been paid   
$[                    ]         Accrued and unpaid executive compensation under
the Deferred Executive Compensation Plan    $[                    ]

 

 

1 

To be determined as of the end of each Fiscal Quarter and each Fiscal Year.



--------------------------------------------------------------------------------

     Minus    (to the extent included in the statement of such Net Income for
the Subject Period):            Any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Net Income for the Subject Period, gains on the
sales of assets outside of the ordinary course of business)   
$[                    ]         Any other non-cash income   
$[                    ]      Minus:               All Retention Payments paid in
cash    $[                    ]         All cash payments made pursuant to the
Deferred Executive Compensation Plan    $[                    ]         The
amount of all Special Capital Contributions made by Mat-Rx Development, L.L.C.
to USMD Arlington pursuant to the USMD Arlington Partnership Agreement during
the Subject Period    $[                    ]      EBITDA for Subject Period   
$[                    ] B.   Fixed Charges:         Sum of (without
duplication):            Interest Expense for the Subject Period   
$[                    ]         Scheduled payments during the Subject Period on
account of principal of Indebtedness (other than Subordinated Debt) of the
Borrowers or any of them (including scheduled principal payments in respect of
the Term Loans, but excluding (i) any scheduled payment of principal in respect
of Indebtedness of the CTC Entities, the Hospital Entities, or the Lithotripsy
Entities, unless such payment is made by a Borrower, and (ii) the payment or
prepayment of the Tranche C Term Loans required by Section 5 of the Amendment
No. 4), minus any payments of principal and interest paid by the Borrower with
respect to Indebtedness referred to in Section 6.02(k) of the Credit Agreement.
   $[                    ]         Scheduled payments during the Subject Period
on account of principal of Subordinated Debt that are paid in cash   
$[                    ]



--------------------------------------------------------------------------------

     Fixed Charges for the Subject Period    $[                    ] C.   Fixed
Charge Coverage Ratio:         1.    All cash dividends and cash distributions,
and all redemptions and repurchases of Equity Interests in cash, by any Borrower
during the Subject Period (other than (x) dividends or distributions made to a
Borrower and (y) the Deferred Comp Change of Control Payments)   
$[                    ]      2.    All cash taxes paid by the Borrowers during
the Subject Period    $[                    ]      3.    Aggregate amount
actually paid by the Borrowers during the Subject Period on account of Capital
Expenditures (excluding (i) the principal amount of Indebtedness (other than the
Loans) incurred in connection with such expenditures but including payments of
principal in respect of any such Indebtedness, (ii) any such expenditures
financed with the proceeds of any Reinvestment Deferred Amount, and (iii) the
aggregate amount of Capital Expenditures financed with proceeds of any Revolving
Loans, up to a maximum aggregate amount of $1,500,000 in any Fiscal Year
starting with Fiscal Year 2015)    $[                    ]      4.    Line C.1
plus Line C.2 plus Line C.3    $[                    ]      5.    EBITDA minus
Line C.4    $[                    ]      6.    Fixed Charges   
$[                    ]      7.    Fixed Charge Coverage Ratio (Line C.5 to C.6)
   [        :        ]      8.    Fixed Charge Coverage Ratio must be greater
than or equal to            :1.00      9.    The Borrowers are in compliance
(circle yes or no)    yes/no



--------------------------------------------------------------------------------

Compliance with

Provisions of Section 6.01(c) of the Credit Agreement2

 

II. Capital Expenditures.

 

1.   Capital Expenditures of the Borrowers for the Fiscal Year ending December
31, 20          $[                    ]    2.   Capital Expenditures must not
exceed the following amounts during the following periods:       

Fiscal Year Ending On

   Maximum Capital
Expenditures     December 31, 2015    $ 15,000,000     

 

December 31, 2016

   $ 6,000,000    3.   The Borrowers are in compliance (circle yes or no)     
yes/no   

 

 

2  To be determined as of the end of each Fiscal Year.



--------------------------------------------------------------------------------

Compliance with

Provisions of Section 6.01(d) of the Credit Agreement3

 

III. Maximum Senior Leverage Ratio.

 

A.    Consolidated Total Indebtedness at Statement Date   
$[                    ] B.    Outstanding principal of Subordinated Debt at
Statement Date    $[                    ] C.    Outstanding principal of
Convertible Notes at Statement Date    $[                    ] D.    Outstanding
principal amount of Tranche A Term Loans fully Cash Collateralized   
$[                    ] E.    Outstanding principal amount of New USMD Arlington
Credit Facility    $[                    ] F.    Consolidated Senior
Indebtedness (Line III.A minus the sum of Lines III.B, III.C and III.D and
III.E)    $[                    ] G.    EBITDA for the Subject Period (from I.A
of this Attachment 2)    $[                    ] H.    Senior Leverage Ratio
(ratio of Line III.F to Line III.G)            :1.00 I.    Senior Leverage Ratio
must be less than or equal to    1.00 : 1.00 J.    The Borrowers are in
compliance (circle yes or no)    yes/no

 

 

3  To be determined as of the end of each Fiscal Quarter and each Fiscal Year.



--------------------------------------------------------------------------------

Compliance with provisions of Sections 6.02(c), 6.02(e), 6.02(f),

6.02(h), 6.02(i), 6.02(j), 6.05(e), 6.06(b), 6.06(c)(i), 6.08(h), and 6.08(j) of
the Credit Agreement4

 

1.    Section 6.02(c)       A.    Guarantee Obligations incurred by the
Borrowers (i) in respect of any Indebtedness of any of the Borrowers otherwise
permitted by this Section 6.02, (ii) with respect to the CTC Entities, in an
aggregate amount, for all such entities, not to exceed at any time outstanding
$2,000,000 in excess of the amounts then owing under the guarantee of existing
Indebtedness by CTC Entities identified on Schedule 6.02(d) to the Credit
Agreement (provided that, for purposes of the calculations under this Section
6.02(c), the amounts used as the amounts then owing under the guarantee of
existing Indebtedness by CTC Entities identified on Schedule 6.02(d), shall
reduce as such guaranteed Indebtedness is paid or reduced [and not thereafter
increase after such reduction] and shall in no event exceed $1,086,715), and
(iii) with respect to the Hospital Entities, in an aggregate amount, for all
such entities, not to exceed at any time outstanding $3,000,000 in excess of the
amounts then owing under the guarantees of existing Indebtedness by Hospital
Entities identified on Schedule 6.02(d) to the Credit Agreement (provided that,
for purposes of the calculations under this Section 6.02(c), the amounts used as
the amounts then owing under the guarantees of existing Indebtedness by Hospital
Entities identified on Schedule 6.02(d), shall reduce as such guaranteed
Indebtedness is paid or reduced [and not thereafter increase after such
reduction] and shall in no event exceed the portion of the Indebtedness
guaranteed by Hospital Entities under Schedule 6.02(d), paragraphs 1 and 2)   
$[                    ]    B.    Hospital Entities    $[                    ]   
C.    CTC Entities    $[                    ]    D.    The Borrowers are in
compliance (circle yes or no)    yes/no 2.    Section 6.02(e)       A.   
Indebtedness (including, without limitation, Capital Lease Obligations) secured
by Liens permitted by Section 6.03(g) in an aggregate principal amount not to
exceed $10,000,000 at any one time outstanding    $[                    ]

 

 

4  To be determined as of the end of each calendar month (except for
Section 6.05(e)).



--------------------------------------------------------------------------------

   B.    The Borrowers are in compliance (circle yes or no)    yes/no 3.   
Section 6.02(f)       A.    Permitted Subordinated Debt   
$[                    ]    B.    The Borrowers are in compliance (circle yes or
no)    yes/no 4.       Section 6.02(h)    A.    Additional unsecured
Indebtedness of the Borrowers in an aggregate principal amount not to exceed
$1,000,000    $[                    ]    B.    The Borrowers are in compliance
(circle yes or no)    yes/no 5.    Section 6.02(i)       A.    Guarantee
Obligations and/or obligations as a co-obligor with respect to Indebtedness
incurred by physicians in the ordinary course of business in connection with the
commencement of their employment with a Borrower or any Affiliate of a Borrower,
provided that such Guarantee Obligations shall not exceed $3,000,000 in the
aggregate at any time outstanding    $[                    ]    B.    The
Borrowers are in compliance (circle yes or no)    yes/no 6.    Section 6.02(j)
      A.    Mat-Rx Development, L.L.C. may guarantee the payment of not more
than its pro rata share (subject to adjustment) of the principal of and interest
the loans outstanding under the Amended and Restated Credit Agreement, dated as
of September 18, 2015, among USMD Arlington, the lenders party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent for such lenders   
$[                    ]    B.    The Borrowers are in compliance (circle yes or
no)    yes/no 7.    Section 6.05(e)       A.    Disposition of other property
(other than Equity Interests) having a fair market value not to exceed $500,000
in the aggregate for any Fiscal Year, provided that MX Centros de Cancer, de
R.L., de C.V., Willowbrook Cancer Treatment Center, LLC, and Millennium
Lithotripsy, LP may be dissolved    $[                    ]5    B.    The
Borrowers are in compliance (circle yes or no)    yes/no

 

 

5  For the Compliance Certificate delivered with the financial statements
required by Section 5.01(a), insert actual amount for the Fiscal Year most
recently ended.



--------------------------------------------------------------------------------

8.    Section 6.06(b)       A.    Restricted Payments by the Borrowers to
Holdings to permit Holdings to purchase Holdings’ common stock or common stock
options from present or former officers or employees of any Borrower upon the
death, disability or termination of employment of such officer or employee,
provided, that the aggregate amount of payments under this clause after the
Closing Date (net of any proceeds received by Holdings after the Closing Date in
connection with resales of any common stock or common stock options so
purchased) shall not exceed $250,000    $[                    ]    B.    The
Borrowers are in compliance (circle yes or no)    yes/no 9.    Section
6.06(c)(i)       A.    Scheduled payments of principal and interest on
Subordinated Debt to Dr. House and Dr. Thompson (and their permitted successors
and assigns) made during the Subject Period    $[                    ]    B.   
Scheduled payments of principal and interest on the Convertible Notes made
during the Subject Period    $[                    ]    C.    The Borrowers are
in compliance (circle yes or no)    yes/no 10.    Section 6.08(h)       A.   
Investments after the Closing Date by the Borrowers in Subsidiaries that are not
Wholly Owned Subsidiaries, provided that the aggregate amount (valued at cost)
of such Investments made after the Closing Date shall not exceed $1,000,000 per
Fiscal Year    $[                    ]6    B.    The Borrowers are in compliance
(circle yes or no)    yes/no 11.    Section 6.08(j)       A.    The total cash
and non-cash consideration for Acquisitions pursuant to Section 6.08(j) shall
not exceed during any Fiscal Year (1) in the case of cash consideration,
$1,000,000, and (2) in the case of non-cash consideration, $5,000,000; provided
that the non-cash consideration paid by or on behalf of any Borrower in
connection with any Acquisition shall be limited to Equity Interests in Holdings
  

 

 

6  For the Compliance Certificate delivered with the financial statements
required by Section 5.01(a), insert actual amount for the Fiscal Year most
recently ended. Otherwise, insert the year to date amount as of the last day of
the Fiscal Quarter most recently ended.



--------------------------------------------------------------------------------

   B.    Total cash consideration    $[                    ]7    C.    Total
non-cash consideration    $[                    ]8    D.    The Borrowers are in
compliance (circle yes or no)    yes/no

 

 

7  For the Compliance Certificate delivered with the financial statements
required by Section 5.01(a), insert actual amount for the Fiscal Year most
recently ended. Otherwise, insert the year to date amount as of the last day of
the Fiscal Quarter most recently ended.

8  For the Compliance Certificate delivered with the financial statements
required by Section 5.01(a), insert actual amount for the Fiscal Year most
recently ended. Otherwise, insert the year to date amount as of the last day of
the Fiscal Quarter most recently ended.



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

Description of Change in

Jurisdiction of Organization, Name, any Intellectual Property Acquired, Etc